Citation Nr: 1118610	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional back disability resulting from a March 1999 discogram.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his brother



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in New Orleans in July 2010 to present testimony on the issues on appeal.  A copy of the hearing transcript is associated with the file.  Although he was represented by an accredited Veterans Service Organization (VSO) at that time, the Veteran attempted to have an unaccredited attorney represent him at the hearing.  During the prehearing conference, the undersigned informed the Veteran that VA regulations prohibited an unaccredited attorney from presenting argument on his behalf, and the Veteran agreed to proceed with the hearing on a pro se basis.  In March 2011, the Board notified the Veteran that, as a consequence of his attempting to appoint an unaccredited attorney, his power of attorney would revert back to the VSO previously appointed unless he elected a different representation option within 30 days.  See 38 C.F.R. § 14.629 (2010).  The Veteran did not respond.  Accordingly, the current representative of record is as reflected on the title page.

Following the July 2010 hearing, the Veteran submitted additional written arguments and affidavits in support of his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  The Board finds that these written arguments and affidavits essentially restate contentions previously of record, and a waiver of RO jurisdiction over that material is not necessary.  As such, the Board may proceed with this appeal without referral of this material to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).
The  issue of whether new and material evidence to reopen a previously-denied claim of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the AOJ.  See, e.g., the Veteran's September 2010 submission.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The March 1999 discogram was not performed by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional back disability resulting from a March 1999 discogram are not met.  
38 U.S.C.A. §§ 1151, 1701, 1703 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks 38 U.S.C.A § 1151 benefits for additional back disability stemming from a March 1999 discogram.

In the current appeal, the Board is aware of VA's notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  38 C.F.R. § 3.159 has been revised in part recently.  Pursuant to revisions effective as of May 30, 2008, under 38 C.F.R. § 3.159(b)(3), however, no duty to provide 38 U.S.C.A. § 5103(a) notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Accordingly, no further analysis of the AOJ's compliance with VA's duties to notify and assist is warranted in the present case, as the claim is being denied as a matter of law.

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in June 2004.  For claims filed on or after October 1, 1997, compensation under this section shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) (emphasis added).  

The term "facilities of the Department" includes facilities over with the Secretary has direct jurisdiction; Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under section 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):

(1) Hospital care or medical services furnished under a contract made under 
38 U.S.C. § 1703.  (2) Nursing home care furnished under 38 U.S.C. § 1720. (3) Hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

The underlying facts are not in dispute.  In January 1999, the Veteran presented to the Shreveport VA Medical Center (VAMC) complaining of lower back pain.  The examining physician determined that a discogram was warranted; however, the VAMC was not equipped for the procedure.  Accordingly, with approval from the VAMC Chief of Staff, the discogram was performed in March 1999 at Willis-Knighton Medical Center, a private (i.e., non-VA) facility under contract with VA.  The Veteran contends that negligence and error in judgment on the part of the physician performing the discogram aggravated a pre-existing back disability, in that the physician had no access to X-rays and other treatment records from the Shreveport VAMC and quit in the middle of the procedure.  

The Board is sympathetic to the Veteran's situation.  However, the claim fails as a matter of law because the discogram at issue was performed at a non-VA facility by non-VA employee.  The Board acknowledges that Willis-Knighton Medical Center performed the discogram under contract with VA, and that VA paid for the procedure.  However, as noted above, 38 C.F.R. § 3.361(f) specifically excludes hospital care or medical services furnished by contract.  It is therefore clear that the discogram performed at Willis-Knighton Medical Center does not meet the requirements under 38 U.S.C.A. § 1151 that such medical services be provided in a Department facility.  Furthermore, the record does not reflect, and the Veteran does not contend, that the physician who performed the discogram at issue was under the direct ("day-to-day") jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e).  

Accordingly, any additional back disability is ineligible for compensation under 38 U.S.C.A. § 1151 as a matter of law, and the Board need not resolve the issue of whether any additional back disability Veteran may have was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Willis-Knighton Medical Center since this is not a Department facility.  See 38 U.S.C.A. §§ 1151, 1701(3)(A).  

In this case, it is the law and not the evidence that is dispositive.  Lacking legal merit, the Veteran's claim must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional back disability resulting from a March 1999 discogram is denied.


REMAND

The Board has determined that before it can adjudicate the Veteran's claim for an increased rating for bilateral hearing loss, additional development is required.  Specifically, the Veteran was last provided an examination which addressed the severity of his hearing loss in February 2006, and he testified that he does not currently see any doctors for his hearing problems.  See Board Hearing Transcript at 3.  Accordingly, there exists an evidentiary gap in the record for a period extending over five years.  

The Court has held that when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Moreover, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Given that there is no recent examination of record, the Veteran should be scheduled for an examination that evaluates the severity of his bilateral hearing loss.

Accordingly, this remaining issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review of the pertinent evidence before the examination.  The examiner should obtain the Veteran's auditory thresholds, for both ears, at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  If testing cannot be performed for one or more ears, the examiner should clearly explain why in the examination report.  The basis for all medical opinions expressed should be noted for the record.

2.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


